Citation Nr: 0105504	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The dates of the appellant's active service are not 
documented in the claims file.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for hypertension.


REMAND

In January 2001, the appellant had a Travel Board hearing at 
the RO before the undersigned Board Member.  The appellant 
has reported that she serves in the United States Army 
Reserve.  She contends that she has hypertension that began 
during a period of active duty for training.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Additional evidence is needed to substantiate the appellant's 
claim.  The dates of the appellant's service are not 
documented in her claims file.  The RO should obtain the 
dates of all of the appellant's military service, including 
active and inactive duty, and reserve service and any active 
service.  The exact dates of every period of active duty for 
training that the appellant has served should be obtained.  
The appellant's claims file contains a few medical records 
from military and private sources, but the records currently 
in the file do not appear to cover all of the history and 
treatment of hypertension that the appellant has described.  
The RO should obtain the appellant's complete service medical 
records, and the records of private medical treatment of the 
appellant from sources that she identifies.  In addition, the 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the dates of all 
of the appellant's military service, 
including active and inactive duty, 
reserve service, and any active service.  
The exact dates of every period of active 
duty for training that the appellant has 
served should be obtained.

2.  The RO should obtain the appellant's 
complete service medical records.

3.  The RO should ask the appellant to 
provide the names and addresses of the 
practitioners and facilities outside of 
the military where she has received 
medical treatment.  The RO should obtain 
copies of the records of medical 
treatment of the veteran from the sources 
she identifies.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



